DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and the dependent claims, the use of “in particular” is vague.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and 
	In claim 1, the last paragraph, “at least one through extending…into the lumen through said at least one through hole of the elongated body” is vague as it is unclear how a hole—i.e. an empty space—extends through another hole.  It is suggested to state that “the conductive member has an extension with a through hole and that the extension extends into the elongated body through hole so as to have the extension through hole extend from the outer surface of the conductive member into the lumen”.
	Similarly, claim 14 has this problem.
	In claim 8, lines 3 and 4, “a corresponding recessed area” and “a respective recessed area” are vague and it is unclear if this is the same recessed area used in line 2 or a different recessed area.  If they are the same, then “the” should be used.
	In claim 14, line 3, “destined” is vague as it is unclear if the elements after destined are meant to be positively claimed.  It is suggested to use “configured”. In line 8, “distal or proximal” is vague for using “or”.  The line before states the wire has distal and proximal ends to each be in contact with an element, therefore “and” should be used instead of “or” since a conductive member is needed for each end.  In line 11, “a proximally electrically conductive member” is vague as line 8 has a proximal member.  It is unclear if the member used in line 11 is the same as the member used in line 8 or different.  If they are the same, then “the” should be used.  If they are different, then a term such as “a second” member should be used.  In line 12, “an electrically conductive member of the electrical connector cap” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is being positively lead body has a through hole that provides a passage to the lumen through the lead body as no hole has been set forth from the exterior of the lead body to the lumen.
	In claim 15, line 2, “at least one proximal electrically conductive member” is vague and unclear if this is the same proximal member used in claim 14, line 8, or a different one.  In addition, claim 14 did not use “at least one”.
	In claim 22, line 4, “the lumen of the electrical connector cap” lacks antecedent basis.  In line 4, said “at least one” proximal electrically conductive member lacks antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Meadows et al (8600518).  As the claimed limitation of a hole extending through another hole is vague, as best understood by the examiner, Meadows meets this limitation as Meadows discloses the use of a conductive member/electrode (e.g. element 162, etc.) with extension and through hole (e.g. figures 5 and 6, element 172, 168, etc.) that fits in a through hole (e.g. element 194 figure 11, etc.) of lead body, where the lead conductive member is the same diameter as the lead body (e.g. figures 2, 11, col. 3, line 64, etc.) and the lead has a circumferential recess for the electrode to be located (e.g. recess area between lead spacers, col. 3, lines 45-67, etc., which is a step wise diameter decrease, in the alternative see the 103 rejection below).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al.  Meadows discloses the claimed invention except for the different diameters of the lead body and lumen, such as the constant main body lumen diameter and stepwise proximal lumen diameter, the larger lumen at the distal end than the main body, and the outer diameter decreasing stepwise at the distal end.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Meadows, with the constant main body lumen diameter and stepwise proximal lumen diameter, the larger lumen at the distal end than the main body, and the outer diameter decreasing stepwise at the distal end, as is well known and common knowledge in the art, since it would provide the predictable results of allowing: the catheter main body to be inexpensively produced using a one size main body while allowing the proximal end lumen to be  smaller and inserted into a smaller sized implantable device housing connector; the distal end lumen larger than the main body lumen to allow additional electrode structures or manipulation stylets to be used in the larger lumen to deliver therapy and place the device; and the distal end to have spacers or insulators between electrodes or to be placed in gradually smaller areas of the body, such as the coronary sinus.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the lead assembly of claim 14, such as the through holes of the different members extending into the lumen, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112 paragraph rejections, the claims may further be rejected under 112 and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/28/2021